                                           Case 3:20-cv-01626-JD Document 59 Filed 07/14/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE ROBINHOOD OUTAGE                            Master File No. 20-cv-01626-JD
                                         LIGITATION
                                   8
                                                                                           ORDER RE CONSOLIDATION AND
                                   9                                                       INTERIM CLASS COUNSEL

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs have moved to consolidate the related cases before the Court, and for

                                  14   appointment of interim class counsel. Dkt. Nos. 38, 43. Defendant Robinhood does not oppose

                                  15   either request. Dkt. No. 42. Consolidation is ordered. Appointment of interim counsel is denied

                                  16   without prejudice to a further submission consistent with this order.

                                  17                             CONSOLIDATION OF RELATED CASES

                                  18          1.      This order applies to these cases:

                                  19                  a. 3:20-cv-01626-JD

                                  20                  b. 3:20-cv-01769-JD

                                  21                  c. 3:20-cv-01800-JD

                                  22                  d. 3:20-cv-01877-JD

                                  23                  e. 3:20-cv-01909-JD

                                  24                  f. 3:20-cv-02286-JD

                                  25                  g. 3:20-cv-02343-JD

                                  26                  h. 3:20-cv-02352-JD

                                  27                  i. 3:20-cv-02594-JD

                                  28                  j. 3:20-cv-02665-JD
                                           Case 3:20-cv-01626-JD Document 59 Filed 07/14/20 Page 2 of 5




                                   1                  k. 3:20-cv-02669-JD

                                   2                  l. 3:20-cv-03218-JD

                                   3                  m. 3:20-cv-03550-JD

                                   4          2.      Pursuant to Fed. R. Civ. P. 42(a), the Court consolidates these cases into Civil

                                   5   Action No. 20-1626 for all pretrial proceedings before this Court. All filings and submissions

                                   6   from here on will be captioned: “In re Robinhood Outage Litigation” under the 3:20-cv-01626-JD

                                   7   case number.

                                   8          3.      If a related action is subsequently filed in or transferred to this District, it will be

                                   9   consolidated into this action for all pretrial purposes. This order will apply to every new related

                                  10   action, without further order of the Court. A party that objects to consolidation, or to any other

                                  11   provision of this order, may file an application for relief within 14 days after the notice of related

                                  12   case is filed as discussed in Paragraph 8.
Northern District of California
 United States District Court




                                  13          4.      This order is entered without prejudice to the rights of any party to apply for

                                  14   severance of any claim or action, for good cause shown.

                                  15          5.      Pretrial consolidation does not mean that the actions will necessarily be

                                  16   consolidated for trial. That issue will be decided later in the case. It also does not have the effect

                                  17   of making any entity a party in any action in which he, she, or it has not been named, served, or

                                  18   added in accordance with the Federal Rules of Civil Procedure.

                                  19                                           MASTER DOCKET

                                  20          6.      The docket in Civil Action No. 16-1626 will constitute the master docket, and the

                                  21   file in that action will be the master file for every action in the consolidated action.

                                  22          7.      When a pleading applies to some, but not all, of the member actions, the document

                                  23   must list the docket number for each individual action to which the document applies immediately

                                  24   under the master caption. Any document not identified in that way will be presumed to apply to

                                  25   all member cases.

                                  26          8.      The parties must file a notice of related case pursuant to Civil Local Rule 3-12

                                  27   whenever a case that should be consolidated into this action is filed in, or transferred to, this

                                  28   District. If the Court determines that the case is related, the Clerk of the Court is requested to:
                                                                                           2
                                           Case 3:20-cv-01626-JD Document 59 Filed 07/14/20 Page 3 of 5




                                   1                  a. file a copy of this order in the separate file for such action;

                                   2                  b. serve on plaintiff’s counsel in the new case a copy of this order;

                                   3                  c. direct that this order be served upon defendants in the new case; and

                                   4                  d. make the appropriate entry in the master docket sheet (No. 3:20-cv-01626-JD).

                                   5          9.      If there are any disputes about whether a new action should be related to this

                                   6   consolidated action, they must promptly be brought to the Court’s attention or any objection may

                                   7   be deemed waived.

                                   8                                         INTERIM CLASS COUNSEL

                                   9          10.     Pursuant to Fed. R. Civ. P. 23(g)(3), Kaplan Fox & Kilsheimer LLP and Cotchett

                                  10   Pitre & McCarthy LLP have requested appointment as interim co-lead counsel to represent the

                                  11   putative class of plaintiffs. They propose a number of committee and liaison counsel to assist in

                                  12   the litigation. Robinhood takes no position on these requests.
Northern District of California
 United States District Court




                                  13          11.     The Court has no doubt that Kaplan Fox and Cotchett Pitre, and the individual

                                  14   lawyers identified to be lead counsel, would provide highly professional and sophisticated

                                  15   representation to plaintiffs. The firms and the individual attorneys have an impressive history of

                                  16   successful engagements as class counsel in this District. See, e.g., Dkt. No. 38 at 8-11. Even so,

                                  17   the Court is not prepared to appoint them at this time. The Court is concerned about a lack of

                                  18   diversity in the proposed lead counsel. For example, all four of the proposed lead counsel are

                                  19   men, which is also true for the proposed seven lawyers for the “executive committee” and liaison

                                  20   counsel. Id. at 8, 11-12. In addition, the proposed counsel appear to be lawyers and law firms that

                                  21   have enjoyed a number of leadership appointments in other cases. While this experience is likely

                                  22   to benefit the putative class, it highlights the “repeat player” problem in class counsel

                                  23   appointments that has burdened class action litigation and MDL proceedings. Counsel with

                                  24   significant prior appointments are by no means disqualified from consideration here, but

                                  25   leadership roles should be made available to newer and less experienced lawyers, and the

                                  26   attorneys running this litigation should reflect the diversity of the proposed national class.

                                  27   Consequently, the Court denies the interim counsel request. Plaintiffs may renew the request in a

                                  28   manner that addresses the Court’s concerns.
                                                                                          3
                                           Case 3:20-cv-01626-JD Document 59 Filed 07/14/20 Page 4 of 5




                                   1          12.     As further guidance for a renewed motion, the Court’s goal is that any party

                                   2   seeking fees at the end of this litigation will be able to present to the Court clear and definitive

                                   3   records that were prepared as the fees and costs were incurred. A prolonged forensic accounting

                                   4   exercise or mini-trial on fees and costs is to be avoided. To that end, a renewed motion should

                                   5   incorporate these practices:

                                   6                  a. At the close of each calendar month, interim co-lead counsel will make sure

                                   7                      that all time has been entered by all timekeepers in final form. By 14 days after

                                   8                      each month’s end, interim co-lead counsel will ensure that a bill for the prior

                                   9                      month is finalized, reflecting lead counsel’s review of the billing records and

                                  10                      any write-downs or write-offs by interim co-lead counsel for inefficiencies,

                                  11                      duplication of effort, misjudgments in staffing, and the like. These final bills

                                  12                      for each month will be segregated and kept by lead counsel, and may not be
Northern District of California
 United States District Court




                                  13                      altered. Only these records, prepared contemporaneously with the

                                  14                      expenditures, may be used for a fees and costs motion.

                                  15                  b. Time will be recorded in one-tenths of an hour.

                                  16                  c. Block-billing time records are not permitted. Time must instead be recorded by

                                  17                      task. For example, an attorney may not record “7.8 hours” for “work on motion

                                  18                      to dismiss opposition.” Instead, the attorney must break out the 7.8 hours

                                  19                      specifying the amount of time spent for each specific task performed, e.g.,

                                  20                      “review and analyze motion to dismiss brief (1.3); team meeting regarding

                                  21                      arguments for opposition (.8); legal research re X argument (3.3); draft X

                                  22                      section of opposition brief (2.4).”

                                  23                  d. Interim co-lead counsel are free to make staffing decisions as they deem

                                  24                      appropriate, but the Court will not permit fees to be recovered for multiple

                                  25                      attorneys performing duplicative work. For example, barring an unusual

                                  26                      circumstance, only one lawyer should attend a deposition when defending it,

                                  27                      and no more than two lawyers should attend when taking a deposition. The

                                  28                      Court will not permit the recovery of fees for every attorney from every firm to
                                                                                          4
                                           Case 3:20-cv-01626-JD Document 59 Filed 07/14/20 Page 5 of 5




                                   1                      review each discovery request and response, motion, letter, e-mail, etc. in the

                                   2                      case. While each attorney should stay informed about the litigation, only the

                                   3                      attorneys designated by interim lead counsel to review or summarize pleadings,

                                   4                      orders and communications are working for the common benefit of the putative

                                   5                      class, and only their time will be considered for possible payment at the

                                   6                      conclusion of this case.

                                   7                  e. Air travel of less than six hours should be in coach class. Travel exceeding six

                                   8                      hours of flight time may be booked in business class. In all cases, flights

                                   9                      should be booked at the lowest available fare.

                                  10                  f. When overnight travel is necessary, counsel should be mindful in selecting

                                  11                      reasonable hotel accommodations and restaurants. Per diem expenses for travel

                                  12                      days should not exceed $125 per person exclusive of lodging and
Northern District of California
 United States District Court




                                  13                      transportation.

                                  14                  g. Failure to adhere to these guidelines -- or the spirit animating them -- will result

                                  15                      in the exclusion of consideration for the relevant fee or cost request.

                                  16                                            BRIEFING SCHEDULE

                                  17          13.     The Court has no objection to the schedule proposed by the parties, Dkt. No. 38 at

                                  18   14, but defers issuing a scheduling order until the interim counsel issue is resolved.

                                  19          IT IS SO ORDERED.

                                  20   Dated: July 14, 2020

                                  21

                                  22
                                                                                                     JAMES DONATO
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
